Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA,

Vv.

JOVAN DOIR JOHNSON,

ANTWAIN J. PROCTOR,

Defendants.

 

Alexandria Division [ CLE ou rey 8. DISTRICT COURT

Newel Nnawet Nannet! Smnee” Seas” “enero” Meee” Sewsewt’ Swemset Semel Senco” Nene! Swe Nene!” “Niwa? Srmgert Sparmel Srgent! “eeeratl nana Samet” Nome?

  

FU Lo (+

 

 

SORIA, A VIRGINIA

 

Criminal No. 1:19¢-97) |

Count 1: 18 U.S.C. § 1951 (a)
Conspiracy to Obstruct Commerce by Robbery

Count 2: 18 18 U.S.C. §§ 2 and 2119
Carjacking

Count 3: 18 U.S.C. §§ 2 & 1951(a)
Obstructing Commerce by Robbery

Count 4-5: 18 U.S.C. §§ 2 & 924(c)(1)(A)
Using, Carrying, and Brandishing a Firearm
During and in Relation to a Crime of Violence

Count 6: 18 U.S.C. § 922(g)(1)
Possession of a Firearm by Prohibited Person

Count 7: 18 U.S.C. § 922(g)(1)
Possession of a Firearm by Prohibited Person

Forfeiture: 18 U.S.C. § 981(a)(1)(c) &
28 U.S.C. § 2461(c)

INDICTMENT

November 2019 Term - at Alexandria

Count One

THE GRAND JURY CHARGES THAT:

On or about August 28, 2019, in the Eastern District of Virginia and elsewhere,

JOVAN DOIR JOHNSON and ANTWAIN J. PROCTOR, the defendants, did knowingly and

unlawfully combine, conspire, confederate and agree together, and with others known and

unknown to the grand jury, to commit an offense against the United States of America,
I! loa
Case 1:19-mj-00318-RMM .Document 1-1 Filed 12/26/19 Page 2 of 12

namely, Hobbs Act robbery, in violation of Title 18, United States.Code, Section 1951, by
obstructing, delaying and affecting commerce by robbery. |
Ways, Manner, and Means to Accomplish the Conspiracy

The primary purpose of the conspiracy was to obtain money from businesses in the
Eastern District of Virginia by way of armed robbery. The ways, manner and means by
which this purpose was carried out included the following:

, 1. It was part of the conspiracy that members of the conspiracy played different
roles, took upon themselves different tasks, and participated in the affairs of the conspiracy
through various criminal acts. |

2. It was further part of the conspiracy that members of the conspiracy obtained
weapons to rob a commercial establishment.

3. It was further part of the conspiracy that members of the conspiracy that
members of the conspiracy used force to steal vehicles to use during the robbery of the
commercial establishments.

4. It was further part of the conspiracy that members of the conspiracy entered the
commercial establishments armed with weapons, and wearing masks to conceal their
identities. ~

5. It was further part of the conspiracy that members of the conspiracy, armed
with weapons and wearing masks, assaulted an employee of the commercial establishment

during the robbery.
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 3 of 12

6. | It was further part of the conspiracy that members of the conspiracy, armed
with weapons and wearing masks, stole currency and merchandise belonging to the
commercial establishment.

7.” It was further part of the conspiracy that members of the conspiracy fled the .
scene of the robbery in the stolen vehicle in order to avoid apprehension and ensure the
continuing existence and success of the conspiracy. - |

. Overt Acts

In furtherance of the conspiracy and to effect the objects thereof, the Defendants _
committed overt acts in the Eastern District of Virginia and elsewhere, including, but not
limited to, the following: |

1. On or about August 28, 2019, in Arlington County, Virginia, JOVAN DOIR
JOHNSON and ANT WAIN J. PROCTOR stole a 2008 gold Toyota Prius at gunpoint.

2.0 On or about August 28, 2019, JOVAN DOIR JOHNSON and ANTWAIN J.
PROCTOR, using the stolen Prius, traveled to the 7-Eleven store located at 8228 Gunston Corner
Lane, in Fairfax County, Virginia, for the purpose of committing an armed robbery.

3. Onor about August 28, 2019, JOVAN DOIR JOHNSON and ANTWAIN J.
PROCTOR, using the stolen Prius, drove to the 7-Eleven store located at 8228 Gunston Comer
Lane, Lorton, in Fairfax County, Virginia, in order to rob the commercial establishment.

4, On or about August 28, 2019, JOVAN DOIR JOHNSON and ANTWAIN J.
‘PROCTOR, each wore masks and armed themselves with a black RG31 38 caliber revolver and
a black Daisy 426 Powerline BB gun before entering the 7-Eleven store located at 8228 Gunston

Corner Lane, Lorton, in Fairfax County, Virginia.
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 4 of 12

5. On or about August 28, 2019, JOVAN DOIR JOHNSON and ANTWAIN J.
PROCTOR, brandished the black RG31 38 caliber revolver and the black Daisy 426 Powerline
BB gun in the 7-Eleven store located at 8228 Gunston Corner Lane, Lorton, in Fairfax County,
Virginia.

6.  Onor about August 28, 2019, JOVAN DOIR JOHNSON and ANTWAIN J.
PROCTOR, ordered the 7-Eleven clerk to open the register, when he failed to immediately

comply, he was struck in the head, leaving a visible laceration on his forehead.

7. On or about August 28, 2019, JOVAN DOIR JOHNSON and ANTWAINJ.
PROCTOR took United States currency, approximately $399 in paper currency, $29.90 in coins
and 78 cartons of cigarettes that belonged to the 7-Eleven store located at 8228 Gunston Corner
Lane, in Lorton, Virginia.

8. On or about August 28, 2019, JOVAN DOIR JOHNSON and ANTWAIN J.
PROCTOR fled in the stolen gold 2008 Toyota Prius in order to facilitate a get-away after the

robbery on 195 toward the mixing bowl and then eastbound on 1495.

(All in violation of Title 18, United States Code, Section 1951(a).)
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 5 of 12

Count Two

THE GRAND JURY FURTHER CHARGES THAT:

On or about, August 28, 2019, in Arlington County, Virginia, within the Eastern
District of Virginia, JOVAN DOIR JOHNSON and ANTWAIN J. PROCTOR, the
defendants, with intent to cause death and serious bodily harm, did take a motor vehicle,
specifically a gold 2008 Toyota Prius, that had been transported, shipped, and received in
interstate and foreign commerce from the person and presence of another, specifically, A.A.,

by force and violence and by intimidation, namely, while brandishing a loaded black RG31 38 ~

caliber revolver and a black Daisy 426 Powerline BB gun.

(In violation of Title 18, United States Code, Sections 2 and 2119.)
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 6 of 12

Count Three

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 28, 2019, in Fairfax County, Virginia, within the Eastern District
of Virginia, JOVAN DOIR JOHNSON and ANTWAIN J. PROCTOR, the defendants, did
unlawfully obstruct, delay and affect, and attempt to obstruct, delay and affect, commerce as
that term is defined in Title 18, United States Code, Section 1951, and the movement of
articles and commodities in such commerce, by robbery as that term is defined in Title 18,
United States Code, Section 1951, in that the defendants did unlawfully take and obtain
personal property consisting of United States currency and cortone of cigarettes belonging to
the 7-Eleven store located at 8228 Gunston Corner Lane, Lorton, in Fairfax County, Virginia,
in the presence of employees and against their will by means of actual and threatened force,
violence, and fear of immediate and future injury to their persons, while the employees
engaged in commercial activities as employees of the 7-Eleven store, a business that was

engaged in and that affected interstate commerce.

(in violation of Title 18, United States Code, Sections 2 and 1951(a).)
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 7 of 12

Count Four

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 28, 2019, in Arlington, Virginia, within the Eastern District of
Virginia, JOVAN DOIR JOHNSON and ANTWAIN J. PROCTOR, the defendants, did
knowingly use, carry, and brandish a firearm, to wit a loaded black RG31 38 caliber revolver,
during and in relation to a crime of violence for which they may be prosecuted in a court of
the United States, that is, the August 28, 2019 carjacking of the gold 2008 Toyota Prius as set
forth and charged in Count Two of this Indictment, and did knowingly possess such firearm in

furtherance of the crime of violence.

. (In violation of Title 18, United States Code, Sections 2 and 924(c)(1)(A).)
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 8 of 12

Count Five

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 28, 2019, in Fairfax County, Virginia, within the Eastern District
of Virginia, JOVAN DOIR JOHNSON and ANTWAIN J. PROCTOR, the defendants, did
knowingly use, carry, and brandish a firearm, a loaded black RG31 38 caliber revolver during
and in relation to a crime of violence for which they may be prosecuted in a court of the
United States, that is, the August 28, 2019 interference with commerce by robbery, as set

forth and charged in Count Three of this Indictment, and did knowingly possess such firearm

in furtherance of the crime of violence.

Gn violation of Title 18, United States Code, Sections 2 and 924(c)(1)(A).)
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 9 of 12

-Count Six
THE.GRAND JURY FURTHER CHARGES THAT:
.On or about August 28, 2019, in Arlington, Fairfax and Alexandria, Virginia, within

‘the Eastern District of Virginia, defendant JOVAN DoR JOHNSON, knowing he had been
convicted of a crime punishable by imprisonment for a term exceeding one year, namely, -
Robbery while Armed, two counts, on or about March 24, 2009, in the Superior Court of the
District of Columbia and Auto Theft, on or about June 30, 2010, in the Circuit Court for —
Prince George’s County, Maryland, did knowingly possess in and affecting interstate
commerce a firearm and ammunition, to wit, a black RG31 38 caliber revolver loaded with

five rounds of ammunition.

(In violation of Title 18, United States Code, Section 922(g)(1).)

9
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 10 of 12

Count Seven

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 28, 2019, in Arlington, Fairfax and Alexandria, Virginia, within
the Eastern District of Virginia, defendant ANTWAIN J. PROCTOR, knowing he had been
convicted of a crime punishable by imprisonment for a term exceeding one year, namely,
Distribution of Cocaine, on or about July 23, 2008, in the Superior Court of the District of
Columbia and Distribution of Cocaine, on or about July 27, 2007, in the Circuit Court for
Prince George’s County, Maryland, did knowingly possess in and affecting interstate

commerce a firearm and ammunition, to wit, a black RG31 38 caliber revolver loaded with

five rounds of ammunition.

in violation of Title 18, United States Code, Section 922(g)(1).)

10
Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 11 of 12

FORFEITURE NOTICE

The defendants, JOVAN DOIR JOHNSON and ANTWAIN J. PROCTOR, if
convicted on counts of this Indictment, shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c),
any property, real or personal, which constitutes or is derived from proceeds of the offenses
charged in those counts. This property includes, but is not limited to, the following: United
States currency, approximately $399 in paper currency, $29.90 in coins, and 78 cartons of
cigarettes that belonged to the 7-Eleven store located at 8228 Gunston Corner Lane, in
Lorton, Virginia.

Pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28,
United States Code, Section 2461(c), the Defendants shall forfeit substitute property, up to the
value of the amount described above, if by any act or omission of the Defendants, the
property described above, or any portion thereof, cannot be located upon the exercise of due
diligence; has been transferred, sold, or substantially diminished in value; or has been
commingled with other property which cannot be divided without difficulty. |

Furthermore, pursuant to Title 18, United States Code, Section 924(d)(1), the firearm
and BB gun used by the defendants during and in relation to the armed robberies charged in
this Indictment, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(c),
shall be forfeited to the United States. .

(Pursuant to Title 18, United States Code, Sections 924(d)(1) and 981(a)(1)(C); and

Title 28, United States Code, Section 2461(c); and Rule 32.2(a), Federal Rules of
Criminal Procedure.)

11
I ‘

Case 1:19-mj-00318-RMM Document 1-1 Filed 12/26/19 Page 12 of 12

G. Zachary Terwilliger
United States Attorney

<r

Ronald L. Walutes, Jr.
Assistant United States

A TRUE BILL
ursuant to the E-Government Act,

The original of this page has been filed
under seal in the Clerk's Office

Forepetson of the Grand Jury

 

orney

12
